DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species I in the reply filed on 10/15/2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.  Re. Cls. 8-10, the claims are drawn towards non-elected species II-III and therefore will also be withdrawn from consideration.  Claim 8 refers to a guide member that mounts over the third opening which has a fill inlet facing in a different direction from the third opening.  As can be seen in elected species I, there is no guide member present.  As can be seen in Fig. 6, which is part of species II, the guide member is shown as reference character 152.  Therefore, claims 8-10 are drawn towards non-elected species II and will be withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 17, the limitation “wherein the first and second pieces are identical to each other” renders the claim indefinite in the Examiner’s position.  It is unclear what the Applicant intends to be claiming in this instance since the term “identical” is understood to refer to two parts which are exactly the same.  As can be seen in Fig. 2 for example, the two pieces 128 and 130 are similar but not identical since they have a different structure.  For instance, piece 130 has opening 140 where the user fills the interior of the device and piece 128 has a closed bottom created by mounting surface 115 as can be seen in Fig. 4.  Therefore, Applicant’s disclosed pieces 128 and 130 are not identical as claimed.  It is unclear if the Applicant was intending to refer a specific part of each piece or how the Applicant considers the two pieces to be “identical.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker US 3397431 (hereinafter Walker).

    PNG
    media_image1.png
    554
    484
    media_image1.png
    Greyscale

Re. Cl. 1, Walker discloses: A cable anchor assembly (Fig. 1) comprising: a housing (10, Fig. 1) defining an interior (see Fig. 1-3) and defining opposite first and second openings (28 and 29, Fig. 1-2) aligned along a passage axis (axis extending through the center of 41 into the page in the view shown in Fig. 1 or left to right in the view shown in Fig. 2), the housing also including a mounting surface (14, Fig. 2) facing in a direction transverse to the passage axis (see Fig. 2, facing downward towards 17 which is perpendicular to the passage axis), and the housing defining a third opening (see Fig. 2, opening created between 12 and 13) offset from the passage axis (see Fig. 1-2, the third opening would be offset to the left and above the passage axis); a first gasket (see annotated figure 2) extending across the first opening (see annotated figure 2), the first gasket defining a first aperture that is smaller than the first opening (see Fig. 2, opening where 41 extends); and a second gasket (see annotated figure 2) extending across the second opening (see annotated figure 2), the second gasket defining a second aperture that is smaller than the second opening (see Fig. 2, opening where 41 extends).
Re. Cl. 2, Walker discloses: the first and second apertures are aligned along the passage axis (see Fig. 1-2).
Re. Cl. 3, Walker discloses: the first gasket defines a first slit (10, Fig. 1) extending from the first aperture to a periphery of the first gasket to enable lateral insertion of a cable into the first aperture (see Fig. 1-2; Col. 3, Lines 20-25).
Re. Cl. 4, Walker discloses: the first and second gaskets are each configured to press-fit to the housing (Col. 3, Lines 20-28; by having the slit and thus being adjustable, the gaskets are configured to be press fit into the housing and held there due to frictional engagement with the housing).
Re. Cl. 5, Walker discloses: the mounting surface of the housing defines a fastener opening (see Fig. 3, 53).
Re. Cl. 6, Walker discloses: the housing defines a fastener receptacle extending through the housing from the fastener opening (see Fig. 3, where 52 lies within 10), the fastener receptacle having an open end located opposite the fastener opening (see 54, Fig. 3).
Re. Cl. 7, Walker discloses: the third opening defines a fill inlet for adhesive (see Fig. 2, the spacing between 12 and 13 forms an inlet where the device can be filled with an adhesive or other material).
Re. Cl. 16, Walker discloses: the housing includes first and second pieces that couple together to define the interior (see channel members shown in Fig. 1-3 that form 10).
Re. Cl. 17, Walker discloses: the first and second pieces are identical to each other (see Fig. 1-3).
Claims 1, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulido US 5912433 (hereinafter Pulido).
Re. Cl. 1, Pulido discloses: A cable anchor assembly (84, Fig. 9) comprising: a housing (created by 88 and 86, Fig. 9) defining an interior (see Fig. 10-11, where 42 lies) and defining opposite first and second openings (created by 92 and 94 where 102 and 42 fit in, Fig. 10) aligned along a passage axis (axis extending through the center of 42 in a left to right direction of the view shown in Fig. 9), the housing also (lower surface of 88, which mounts to 70; Fig. 9) facing in a direction transverse to the passage axis (see Fig. 9, the lower surface of 88 faces downwards and transverse to the axis extending through the center of 42), and the housing defining a third opening (90, Fig. 9) offset from the passage axis (see Fig. 9, vertically offset from the passage axis); a first gasket (102, 10; it is the Examiner’s position that the members 102 form gaskets since they function to retain the adhesive within the housing and a gasket is a device which prevents fluid flow) extending across the first opening (see Fig. 9-10), the first gasket defining a first aperture that is smaller than the first opening (see opening in 102 where 42 passes in Fig. 10); and a second gasket (other 102, Fig. 10) extending across the second opening (see Fig. 9-10), the second gasket defining a second aperture that is smaller than the second opening (see opening in 102 where 42 passes in Fig. 10).
Re. Cl. 16, Pulido discloses: the housing includes first and second pieces that couple together to define the interior (see 86 and 88, Fig. 10).
Re. Cl. 18, Pulido discloses: the first and second pieces latch together to define the interior (see Fig. 9; the pieces are latched or held together when assembled and secured via the adhesive; Col. 6, Lines 46-48).
Re. Cl. 19, Pulido discloses: a cable extending through the interior of the housing between the first and second openings (see 42, Fig. 9), the cable extending through the first and second apertures of the first and second gaskets, respectively (see Fig. 9-10).
Re. Cl. 20, Pulido discloses: adhesive disposed within the housing (Col. 6, Lines 46-48), the adhesive surrounding the cable and contacting the first and second gaskets (see Fig. 11 for example; Col. 6, Lines 46-48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pulido.

    PNG
    media_image2.png
    665
    792
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    575
    763
    media_image3.png
    Greyscale

Re. Cl. 22, Pulido discloses: A cable assembly (84, Fig. 9) comprising: an anchor housing (created by 86 and 88, Fig. 9) extending along a width between opposite side walls (see annotated figure 9-10), along a height (see annotated figure 9-10) between a mounting surface (undersurface of 88, Fig. 10 which mounts to 70, Fig. 9) and an access opening (90, Fig. 9-10), and along a depth between opposite first and second ends (ends with 102, Fig. 9-10), the anchor housing defining an interior (created between 86 and 88, Fig. 9-10) accessible through the access opening (see Fig. 9-10; Col. 6, Lines 46-48), the first and second ends defining first and second openings (see ends of 86 and 88, Fig. 9-10) that align to form a cable passage along the depth of the anchor housing (see Fig. 9-10), a cable (42, Fig. 9-10) extending through the anchor housing along the cable passage (see Fig. 9-10); and hardened adhesive (see Fig. 11 for example, 44; Col. 6, Lines 46-48) disposed within the interior of the anchor housing (Col. 6, Lines 46-48), the hardened adhesive surrounding the cable, the hardened adhesive affixing the cable to the anchor housing (Col. 6, Lines 46-48).
Re. Cl. 22, Pulido does not disclose the width of the anchor housing being larger than the depth and the height of the anchor housing being larger than the depth.  Pulido does however contemplate a wide range modifications to the embodiments of the invention (Col. 17, Lines 18-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson US 2008/0017263, Sakata US 6402155, Fukui US 5499823, and Schon US 4270250 disclose other known cable/pipe support assemblies which are pertinent to Applicant’s invention and are presented to the Applicant for their consideration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632